FROST, J.
Heard on plaintiff’s motion for new trial after verdict for defendant.
In her motion plaintiff has alleged the usual grounds including that of newly discovered evidence.
This is a suit to recover from the defendants a balance upon a promissory note that was, as she says, secured by a chattel mortgage. The amount claimed by the plaintiff to be due was admittedly collected by the defendant ■but he says that it was collected on a note of her husband’s; that the amount collected was due not to the plaintiff but to her husband, or would have been had it not been that he, the defendant, had certain claims against the husband, Abraham Goshdigian, for services rendered.
The plaintiff has filed an affidavit and with it certain documentary evidence that if genuine tends to refute the evidence given by the defendant. This documentary evidence was secured from a third person and for that reason tends in some degree to answer the natural question of why it was not produced earlier.
Considering all the features of this case, the Court thinks it should be submitted with the additional evidence to another jury.
The defendant is an attorney-at-law and since the integrity of a member of the bar of this state is involved, a judgment neither for the plaintiff nor for the defendant should be recovered until a jury has had before it all the evidence bearing on the alleged transaction that can reasonably be given it.
Plaintiff’s motion is therefore hereby granted.